In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Adams, J.), dated May 22, 2000, which, inter alia, granted the motion of the defendants Blaich House and Home Realty, Inc., and Diane Barragan d/b/a Blaich House and Home Realty, and the cross motion of the defendants Margaret Walsh and the *229Estate of Robert Walsh for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs to the defendants appearing separately and filing separate briefs.
The respondents’ motion and cross motion were properly granted. The respondents made out a prima facie case demonstrating that they did not create the allegedly dangerous condition, nor did they have actual or constructive knowledge thereof. The plaintiffs’ allegation that the injured plaintiff slipped on water which settled on a basement step due to vapor from an improperly — vented dryer was nothing more than mere speculation, and thus, was insufficient to show the existence of a triable issue of fact (see, Viskovic v ENK Enters., 282 AD2d 672; Gianchetta v E.B. Mar., 258 AD2d 618).
The plaintiffs’ remaining contentions are without merit. O’Brien, J. P., Florio, Schmidt and Smith, JJ., concur.